Exhibit 10.1

Execution Version

Jefferies International Limited

Vintners Place

68 Upper Thames Street

London EC4V 3BJ

England

 

DATE:    August 11, 2014 TO:    Aegerion Pharmaceuticals, Inc.    101 Main
Street, Suite 1850    Cambridge, Massachusetts 02142 FROM:    Jefferies
International Limited, c/o Jefferies LLC as agent SUBJECT:    Base Convertible
Bond Hedge Transaction REF NO.:    OTC-US-31728

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Jefferies International
Limited (“Dealer”) and Aegerion Pharmaceuticals, Inc. (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

Jefferies LLC (“Agent”) is acting as agent for Dealer but does not guarantee the
performance of Dealer. (i) Neither Dealer nor Counterparty shall contact the
other with respect to any matter relating to the Transaction without the direct
involvement of Agent; (ii) Agent, Dealer and Counterparty each hereby
acknowledges that any transactions by Dealer or Agent with respect to Shares
will be undertaken by Dealer as principal for its own account; and (iii) all of
the actions to be taken by Dealer and Agent in connection with the Transaction
shall be taken by Dealer or Agent independently and without any advance or
subsequent consultation with Counterparty. For the avoidance of doubt, any
performance by Dealer of its obligations hereunder solely to Agent shall not
relieve Dealer of such obligations. Any performance by Counterparty of its
obligations (including notice obligations) through or by means of Agent’s agency
for Dealer shall constitute good performance of Counterparty’s obligations
hereunder to Dealer.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions” and, together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of August 15, 2014
between Counterparty and The Bank of New York Mellon Trust Company, N.A. as
trustee (subject to the following paragraph, the “Indenture”) relating to the
USD300,000,000 principal amount of 2.00% Convertible Senior Notes due 2019 and
the additional USD45,000,000 principal amount of 2.00% Convertible Senior Notes
due 2019 that may be issued pursuant to the Initial Purchasers’ option (the
“Convertible Securities”). In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.

For the avoidance of doubt, references herein to sections of the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of the
Indenture are changed, added or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed. Subject to the two preceding
sentences, the parties acknowledge that, subject to “Merger Events” below,
(i) references to the Indenture herein are references to the Indenture as in
effect on the date of its execution, without giving effect to any amendment or
supplement to the Indenture and (ii) if the Indenture is amended or supplemented
following such execution date, (x) the Calculation Agent shall determine the
relevant Delivery Obligation and Settlement



--------------------------------------------------------------------------------

Date for any Option exercised thereafter in accordance with this Confirmation by
referring to the relevant provisions of the Indenture without giving effect to
such amendment or supplement and (y) such amendment or supplement shall be
disregarded for all other purposes hereunder (other than for purposes of Section
9(c) below), unless the parties agree otherwise in writing. Terms in quotation
marks that are not otherwise defined in this Confirmation shall have the
meanings set forth in the Indenture, unless the context otherwise requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule except for (i) the
election of US Dollars (“USD”) as the Termination Currency, (ii) the election
that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Counterparty with a “Threshold Amount” of USD15,000,000 and (iii) the
designation of Jefferies Group LLC as a Credit Support Provider and the guaranty
in the form of Annex A hereto as a Credit Support Document. For the avoidance of
doubt, the Transaction shall be the only transaction under the Agreement. The
parties acknowledge that the Transaction to which this Confirmation relates is
not governed by, and shall not be treated as a transaction under, any other ISDA
Master Agreement entered into between the parties from time to time.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern, and in the event of any inconsistency
between either the Definitions or this Confirmation and the Agreement, the
Definitions or this Confirmation, as the case may be, shall govern. For the
avoidance of doubt, except to the extent of an express conflict, the application
of any provision of this Confirmation, the Agreement or the Equity Definitions
shall not be construed to exclude or limit the application of any other
provision of this Confirmation, the Agreement or the Equity Definitions.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:    August 11, 2014 Effective Date:    The closing date for the
initial issuance of the Convertible Securities. Option Type:    Call Seller:   
Dealer Buyer:    Counterparty Shares:    The common stock of Counterparty, par
value USD0.001 per share (Ticker Symbol: “AEGR”) Number of Options:    300,000.
For the avoidance of doubt, the Number of Options shall be reduced by any
Options exercised hereunder. Number of Shares:    As of any date, the product of
the Number of Options, the Applicable Percentage and the Conversion Rate
Applicable Percentage:    60% Conversion Rate:    24.2866. For the avoidance of
doubt, the Conversion Rate shall be subject to adjustment from time to time, as
described under “Method of Adjustment” below.

 

2



--------------------------------------------------------------------------------

Premium:    USD47,988,000 Premium Payment Date:    The Effective Date Exchange:
   The NASDAQ Global Select Market Related Exchanges:    All Exchanges Procedure
for Exercise:    Exercise Dates:    Each Conversion Date, other than a
Conversion Date relating to an Excluded Conversion (as defined below).
Conversion Date:    Each “Conversion Date” occurring during the period from and
excluding the Trade Date to and including the Expiration Date, for Convertible
Securities, each in denominations of USD1,000 principal amount, that are
submitted for conversion on such Conversion Date in accordance with the terms of
the Indenture (such Convertible Securities the “Relevant Convertible Securities”
for such Conversion Date). Required Exercise on Conversion Dates:    On each
Conversion Date, a number of Options equal to the lesser of (i) the number of
Relevant Convertible Securities for such Conversion Date in denominations of
USD1,000 principal amount and (ii) the Number of Options on such date shall be
automatically exercised; provided that if, for any conversion of Relevant
Convertible Securities, any “Additional Shares” would be added to the applicable
“Conversion Rate” pursuant to Section 4.04 of the Indenture, no Options shall be
exercised hereunder on account of the relevant Conversion Date (any such
conversion, an “Excluded Conversion”) and the consequences of such conversion
shall be as provided in Section 9(c) of this Confirmation. Expiration Date:   
The second Scheduled Trading Day immediately preceding the Maturity Date.
Maturity Date:    August 15, 2019. Automatic Exercise:    As provided under
“Required Exercise on Conversion Dates”. Exercise Notice Deadline:    In respect
of any exercise of Options hereunder on any Conversion Date (x) prior to the
Free Convertibility Period (as defined below), the Exchange Business Day
immediately following such Conversion Date or (y) during the Free Convertibility
Period, the second Scheduled Trading Day immediately preceding the Maturity
Date. Notice of Exercise:    Notwithstanding anything to the contrary herein or
in the Equity Definitions, Dealer shall have no obligation to make any payment
or delivery in respect of any exercise of Options hereunder unless Counterparty
notifies Dealer in writing prior to 4:00 PM, New York City time, on the Exercise
Notice Deadline in respect of such exercise of (i) the number of Options being
exercised on the relevant Exercise Date, (ii)

 

3



--------------------------------------------------------------------------------

   the scheduled settlement date under the Indenture for the Convertible
Securities converted on the Conversion Date corresponding to such Exercise Date,
(iii) whether such Relevant Convertible Securities will be settled by
Counterparty by delivery of cash, Shares or a combination of cash and Shares
and, if such a combination, the “Specified Dollar Amount” and (iv) the first
Scheduled Trading Day of the Observation Period; provided that in the case of
any exercise of Options hereunder in connection with the conversion of any
Relevant Convertible Securities on any Conversion Date occurring during the Free
Convertibility Period, the contents of such notice shall be as set forth in
clause (i) above. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Securities. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure; provided
that notwithstanding the foregoing, in the case of an exercise of Options
hereunder in respect of a conversion of Relevant Convertible Securities prior to
the Free Convertibility Period, such notice (and the related exercise of
Options) shall be effective if given after the Exercise Notice Deadline, but
prior to 4:00 PM New York City time, on the fifth Exchange Business Day
following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust the Delivery Obligation as appropriate to reflect
the additional costs (including, but not limited to, hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its
commercially reasonable hedging activities (including the unwinding of any
commercially reasonable hedge position) as a result of Dealer not having
received such notice on or prior to the Exercise Notice Deadline.

Notice of Convertible Security

Settlement Method:

   Counterparty shall notify Dealer in writing no later than February 15, 2019
of the settlement method and, if applicable, the “Specified Dollar Amount”
applicable to Relevant Convertible Securities with a Conversion Date occurring
on or after such date and ending on and including the second Scheduled Trading
Day immediately preceding the Maturity Date (the “Free Convertibility Period”).
Deemed Settlement Method:    Notwithstanding anything to the contrary herein,
if, with respect to any Relevant Convertible Securities, (a) Counterparty fails
to timely notify Dealer hereunder of the applicable settlement method or the
applicable “Specified Dollar Amount” (if any) or (b) Counterparty has timely
notified Dealer hereunder that (i) “Physical Settlement” or “Combination
Settlement” with a “Specified Dollar Amount” of less than USD1,000 applies
thereto, then, for purposes of this Transaction, “Combination Settlement” with a
“Specified Dollar Amount” of USD1,000 shall be deemed to apply thereto.   

 

4



--------------------------------------------------------------------------------

Settlement Terms:

 

Settlement Date:    The date one Settlement Cycle following the final day of the
relevant Observation Period; provided that Dealer shall not be required to
settle prior to the Exchange Business Day immediately following the date
Counterparty provides the Notice of Delivery Obligation prior to 4:00 PM, New
York City time. Delivery Obligation:    In lieu of the obligations set forth in
Sections 8.1 and 9.1 of the Equity Definitions, and subject to “Notice of
Exercise” above, in respect of any Option exercised on any Exercise Date
occurring on a Conversion Date, Dealer will pay or deliver, as the case may be,
to Counterparty, on the related Settlement Date, a number of Shares and/or
amount of cash (the “Delivery Obligation”) in USD equal to the product of (i)
the Applicable Percentage and (ii) the number of Shares, if any, and the amount
of cash, if any, in excess of USD1,000 included in the applicable Settlement
Amount, as determined by the Calculation Agent; provided that Dealer will pay
cash in lieu of any fractional Shares that would otherwise be deliverable by
Dealer hereunder, calculated on an aggregate basis in respect of all Options
exercised on any Exercise Date; and provided further that if the sum of (x) the
number of Shares (if any) included in the Delivery Obligation multiplied by the
Settlement Date Price and (y) the amount of cash (if any) included in the
Delivery Obligation would otherwise exceed the product of (i) the Applicable
Percentage and (ii) (A) the sum of (x) the number of Shares (if any) included in
the Convertible Obligation multiplied by the Settlement Date Price and (y) the
amount of cash (if any) included in the Convertible Obligation less (B) USD
1,000, then the number of Shares and/or amount of cash included in the Delivery
Obligation shall be proportionately reduced to the extent necessary to eliminate
such excess. Settlement Date Price:    With respect to any Option, the opening
price as displayed under the heading “Op” on Bloomberg page AEGR <equity> (or
any successor thereto) on the applicable Settlement Date. Settlement Amount:   
With respect to any Option exercised on any Exercise Date occurring on a
Conversion Date, (i) if Counterparty has timely notified Dealer hereunder that
“Cash Settlement” applies to the Relevant Convertible Securities converted on
such Conversion Date, cash in an amount equal to the sum of the Daily Conversion
Values for each of the 40 Trading Days during the related Observation Period, or
(ii) if “Combination Settlement” applies (or is deemed hereunder to apply) to
the Relevant Convertible Securities converted on such Conversion Date, the sum
of the Daily Settlement Amounts for each of the 40 consecutive Trading Days
during the applicable Observation Period. Daily Settlement Amount:    For each
of the 40 consecutive Trading Days during the relevant Observation Period, the
“Daily Settlement Amount” shall consist of: (a) cash in an amount equal to the
lesser of (i) the Daily Measurement Value and (ii) the Daily Conversion Value,
and (b) if the Daily Conversion Value exceeds the Daily Measurement Value, a
number of Shares equal to (i) the difference between the Daily Conversion Value
and the Daily Measurement Value, divided by (ii) the Daily VWAP for such Trading
Day.

 

5



--------------------------------------------------------------------------------

Daily Conversion Value:    For each of the 40 consecutive Trading Days during
the Observation Period, 2.5% of the product of (a) the Conversion Rate on such
Trading Day and (b) the Daily VWAP on such Trading Day. Daily Measurement Value:
   With respect to any Relevant Convertible Securities, the “Specified Dollar
Amount” that applies (or is deemed hereunder to apply) thereto, divided by 40.
Daily VWAP:    For each of the 40 consecutive Trading Days during the applicable
Observation Period, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “AEGR <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Trading Day (or if such volume-weighted average
price is unavailable, the market value of one Share on such Trading Day
determined, using, if practicable, a volume-weighted average method, by the
Calculation Agent). The “Daily VWAP” shall be determined without regard to after
hours trading or any other trading outside of the regular trading session
trading hours. Observation Period:    With respect to any Relevant Convertible
Security,   

(i)     if the relevant Conversion Date occurs prior to the Free Convertibility
Period, the 40 consecutive Trading Day period beginning on, and including, the
second Trading Day immediately succeeding such Conversion Date; and

  

(ii)    if the relevant Conversion Date occurs during the Free Convertibility
Period, the 40 consecutive Trading Days beginning on, and including, the 42nd
Scheduled Trading Day immediately preceding the Maturity Date.

Trading Day:    A day on which (x) there is no Market Disruption Event and (y)
trading in the Shares generally occurs on The NASDAQ Global Select Market or, if
the Shares are not then listed on The NASDAQ Global Select Market, on the
principal other U.S. national or regional securities exchange on which the
Shares are then listed or, if the Shares are not then listed on a U.S. national
or regional securities exchange, on the principal other market on which the
Shares are then listed or admitted for trading, except that if the Shares are
not so listed or admitted for trading, “Trading Day” means a Business Day;
provided that, for purposes of Annex A hereto, “Trading Day” shall have the
meaning specified therein. Scheduled Trading Day:    Notwithstanding anything to
the contrary in the Equity Definitions, “Scheduled Trading Day” means a day that
is scheduled to be a Trading Day on the principal U.S. national or regional
securities exchange or market on which the Shares are listed or admitted for
trading; provided that if the Shares are not so listed or admitted for trading,
“Scheduled Trading Day” means a Business Day. Business Day:    Each day that is
not a Legal Holiday.

 

6



--------------------------------------------------------------------------------

Legal Holiday:    A Saturday, Sunday or a day on which state or federally
chartered banking institutions in New York, New York are not required to be
open. Market Disruption Event:    Notwithstanding anything to the contrary in
the Equity Definitions, “Market Disruption Event” means (a) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (b) the occurrence or existence prior to 1:00 p.m., New York
City time, on any Scheduled Trading Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant stock exchange or otherwise) in the Shares or
in any options contracts or future contracts relating to the Shares. Notice of
Delivery Obligation:    No later than the Exchange Business Day immediately
following the last day of the relevant Observation Period, Counterparty shall
give Dealer notice of the Convertible Obligation; provided that, with respect to
any Exercise Date occurring during the Free Convertibility Period, Counterparty
may provide Dealer with a single notice with respect to all Relevant Convertible
Securities with a Conversion Date occurring during such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise or Notice of Convertible Security Settlement Method or
Dealer’s obligations with respect to Delivery Obligation, each as set forth
above, in any way). Convertible Obligation:    With respect to any Conversion
Date, the number of Shares and/or amount of cash determined pursuant to the
relevant provisions of the Indenture that Counterparty is required to deliver,
per USD 1,000 of converted principal amount, to the holders of the Relevant
Convertible Securities converted on such Conversion Date. Other Applicable
Provisions:    To the extent Dealer is obligated to deliver Shares hereunder,
the provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction. Restricted Certificated
Shares:    Notwithstanding anything to the contrary in the Equity Definitions,
Dealer may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.

 

7



--------------------------------------------------------------------------------

Share Adjustments:    Method of Adjustment:   

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 4.05(a), 4.05(b), 4.05(c), 4.05(d),
4.05(e), 4.06 and 4.09 of the Indenture (an “Adjustment Event”) that results in
an adjustment under the Indenture (other than pursuant to Section 4.04 or
4.05(h) of the Indenture (the “Excluded Adjustment Provisions”)), the
Calculation Agent shall make an adjustment to the terms relevant to the
exercise, settlement or payment of the Transaction determined by reference to
the relevant provisions of the Indenture. Immediately upon the occurrence of any
Adjustment Event, Counterparty shall notify the Calculation Agent of such
Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such Adjustment Event
have been determined, Counterparty shall immediately notify the Calculation
Agent in writing of the details of such adjustments.

 

Notwithstanding anything to the contrary herein, if Counterparty or its board of
directors is permitted or required to exercise discretion under the terms of the
Indenture with respect to any determination, calculation or adjustment
(including, without limitation, any adjustment under Section 4.06 of the
Indenture or any determination of the fair market value of distributed property,
the volume weighted average price of Shares or the value of a “unit of Reference
Property”) (any such determination, calculation or adjustment, a “Counterparty
Determination”), if the Calculation Agent disagrees in good faith with such
determination, calculation or adjustment, the Calculation Agent shall make the
relevant determination, calculation or adjustment for purposes of the
Transaction and, for the avoidance of doubt, shall determine any Delivery
Obligation and Settlement Date thereafter as if the Calculation Agent’s
determination, calculation or adjustment was applicable under the Indenture.
Furthermore, notwithstanding anything to the contrary herein, if any Adjustment
Event occurs during the relevant “Observation Period” but no adjustment was made
to any Convertible Security under the Indenture because the relevant holder was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall make an adjustment, as determined by it,
to the terms hereof in order to account for such Adjustment Event.

 

For the avoidance of doubt, Dealer shall not have any delivery obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the fourth sentence of Section 4.05(c) of the Indenture or any
payment obligation in respect of any cash paid by Counterparty pursuant to the
fourth sentence of Section 4.05(d) of the Indenture or any other distribution of
property or participation of holders of the Convertible Securities in any
transaction or event in lieu of an adjustment to the terms of the Convertible
Securities pursuant to any other provision of the Indenture (collectively, the
“Conversion Rate Adjustment Fallback Provisions”), and no adjustment shall be
made to the terms of the Transaction on account of any event or condition
described in the Conversion Rate Adjustment Fallback Provisions.

 

8



--------------------------------------------------------------------------------

   For the avoidance of doubt, whenever the Calculation Agent or Determining
Party (as the case may be) is called upon to make an adjustment pursuant to the
terms of this Confirmation or the Equity Definitions (other than any adjustment
required to be made by reference to the terms of the Convertible Notes or the
Indenture) to take into account the effect of an event, the Calculation Agent or
Determining Party (as the case may be) shall make such adjustment by reference
to the effect of such event on the Hedging Party, assuming that the Hedging
Party maintains a commercially reasonable hedge position. Extraordinary Events:
   Merger Events:    Notwithstanding Section 12.1(b) of the Equity Definitions,
a “Merger Event” means the occurrence of any event or condition set forth in
Section 4.07(a) of the Indenture. Notice of Merger Consideration:    Upon the
occurrence of a Merger Event that causes the Shares to be converted into the
right to receive more than a single type of consideration (determined based in
part upon any form of stockholder election), Counterparty shall reasonably
promptly (but, in any event prior to the relevant merger date) notify the
Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election, or, if no
holders of Shares affirmatively make such an election, the types and amounts of
consideration actually received by holders of the Shares and (ii) the details of
the adjustment made under the Indenture in respect of such Merger Event.
Consequences of Merger Events:    Notwithstanding Sections 12.2 and 12.3 of the
Equity Definitions, upon the occurrence of a Merger Event that is required,
under the terms of the Indenture (as determined by Calculation Agent by
reference to Section 4.07 of the Indenture), to result in an adjustment to the
terms of the Convertible Securities, the Calculation Agent shall make an
adjustment to the terms relevant to the exercise, settlement or payment of the
Transaction determined by reference to the relevant provisions of the Indenture,
subject to the provision under “Method of Adjustment” above relating to
Counterparty Determinations; provided that such adjustment shall be made without
regard to any adjustment to the Conversion Rate pursuant to the Excluded
Adjustment Provisions; and provided further that if, with respect to a Merger
Event, the consideration for the Shares includes (or, at the option of a holder
of Shares, may include) shares of an entity or person that is not a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia, Cancellation and Payment (Calculation Agent Determination) may
apply at Dealer’s sole discretion.

 

9



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange. Additional Disruption
Events:    Change in Law:    Applicable; provided that (A) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended (i) by inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption,
effectiveness or promulgation of regulations authorized or mandated by existing
statute)” at the end of clause (A) thereof, (ii) by the replacement of the word
“Shares” with “Hedge Positions” in clause (X) thereof; (iii) by adding the
phrase “or announcement” immediately after the phrase “due to the promulgation”
in the third line thereof and adding the phrase “formal or informal” before the
word “interpretation” in the same line and (iv) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date” and (B) Section 12.9(b)(i)
of the Equity Definitions is hereby amended by replacing “either party may
elect” with “Dealer or, if Counterparty represents that it and its officers and
directors are not aware of any material nonpublic information, Counterparty may
elect “. Failure to Deliver:    Applicable Insolvency Filing:    Applicable
Hedging Disruption:   

Applicable; provided that:

 

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

10



--------------------------------------------------------------------------------

Increased Cost of Hedging:    Applicable Hedging Party:    For all applicable
Potential Adjustment Events and Extraordinary Events, Dealer; provided, however,
that all calculations, adjustments, specifications, choices, and determinations
by the Hedging Party shall be made in good faith and in a commercially
reasonable manner. The parties agree that they will work reasonably to resolve
any disputes as set forth in the second paragraph under “Calculation Agent”
below. Determining Party:    For all applicable Extraordinary Events, Dealer;
provided, however, that all calculations, adjustments, specifications, choices,
and determinations by the Determining Party shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will work reasonably
to resolve any disputes as set forth in the second paragraph under “Calculation
Agent” below. Acknowledgements:    Non-Reliance:    Applicable
Agreements and Acknowledgements    Regarding Hedging Activities:    Applicable
Additional Acknowledgements:    Applicable

3.      Calculation Agent:

  

Dealer, which shall make all calculations, adjustments and determinations with
respect to the Transaction that are not expressly required hereunder or under
the Equity Definitions or the Agreement to be made by another party. All
calculations, adjustments, specifications, choices, and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any disputes
as set forth in the immediately following paragraph.

 

In the case of any calculation, adjustment or determination by the Hedging
Party, the Determining Party or the Calculation Agent, following any written
request from Counterparty, the Hedging Party, the Determining Party or the
Calculation Agent, as the case may be, shall promptly provide to Counterparty a
written explanation describing in reasonable detail the basis for such
calculation, adjustment or determination (including any quotation, market data
or information from internal or external sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that may be proprietary or confidential). If
Counterparty promptly disputes such calculation, adjustment or determination in
writing and provides reasonable detail as to the basis for such dispute, the
Calculation Agent shall, to the extent permitted by applicable law (as
reasonably determined by Dealer), discuss the dispute with Counterparty in good
faith.

4.      [Reserved]

  

 

11



--------------------------------------------------------------------------------

5.      Account Details:

  

Dealer Payment Instructions:

 

Bank: Bank of New York Mellon

ABA#: 012000018

A/C: Jefferies LLC

A/C: 890-000-7001

FFC Equity Derivatives

 

Counterparty Payment Instructions:

 

Bank: Silicon Valley Bank

Address: 300 Tasman Dr, Santa Clara, CA 95054

ABA#: 121140399

Beneficiary: Aegerion Pharmaceuticals, Inc.

Account #: 3300803370

6.      Offices:

  

The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.

 

The Office of Counterparty for the Transaction is: Not Applicable

7.      Notices:

  

For purposes of this Confirmation:

 

Address for notices or communications to Counterparty:

 

To:                    Aegerion Pharmaceuticals, Inc.

                          101 Main Street, Suite 1850

                          Cambridge, Massachusetts 02142

Attn:                Chief Financial Officer

Telephone:      (617) 500-6235

Facsimile:        (617) 945-7968

 

Any notice or other communication required or permitted to be given to Dealer
(for matters other than operational matters) with respect to this Confirmation
shall be delivered in person or given by facsimile transmission to Dealer at the
following address:

 

To:   Jefferies International Limited

         c/o Jefferies LLC

         520 Madison Avenue

         New York, NY 10022

Attn:                 Equity Derivatives Middle Office

Telephone:      +1 212-284-8175

Email:               eqderiv_mo@jefferies.com

 

With copies to:

 

Jefferies LLC

520  Madison Avenue

New York, NY 10022

Attn:                 Colyer Curtis

Telephone:      +1 212-708-2734

Email:               ccurtis@jefferies.com

 

12



--------------------------------------------------------------------------------

 

and

 

Jefferies LLC

520  Madison Avenue

New York, NY 10022

Attn:                Sonia Han, General Counsel – Sales & Trading

Telephone:      +1 212-284-3433

Facsimile:        +1 646-786-5691

Email:               shan@jefferies.com

8. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Counterparty that
the Share Termination Alternative under (and as defined in) Section 9(a) below
shall not apply, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under ASC Topic 260,
Earnings Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480,
Distinguishing Liabilities from Equity and ASC Topic 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements),
or under any other accounting guidance.

(iii) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Counterparty is not entering into this Confirmation, and will not make any
election hereunder, to create actual or apparent trading activity in the Shares
(or any security convertible into or exchangeable for Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act.

(v) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vi) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase 11,311,446 Shares
in compliance with the corporate laws of the jurisdiction of its incorporation.

(vii) To Counterparty’s knowledge, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) solely as a result of Dealer or its affiliates having
the power to vote, owning or holding (however defined) Shares (and not due to
any other Dealer activity).

(viii) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 4 of the Purchase Agreement dated as of August 11,
2014 among Counterparty and Jefferies LLC and JPMorgan Securities LLC, as
representatives of the Initial Purchasers party thereto (the “Purchase
Agreement”), are true and correct and are hereby deemed to be repeated to Dealer
as if set forth herein.

 

13



--------------------------------------------------------------------------------

(ix) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(x) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

(xi) Counterparty (i) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (ii) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (iii) has
total assets of at least $50 million as of the date hereof.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.

(c) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof.
Accordingly, Counterparty represents and warrants to Dealer that (i) it has the
financial ability to bear the economic risk of its investment in the Transaction
and is able to bear a total loss of its investment, (ii) it is an “accredited
investor” as that term is defined in Regulation D as promulgated under the
Securities Act, (iii) it is entering into the Transaction for its own account
and without a view to the distribution or resale thereof, (iv) the assignment,
transfer or other disposition of the Transaction has not been and will not be
registered under the Securities Act and is restricted under this Confirmation,
the Securities Act and state securities laws and (v) it is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities.

(d) Counterparty agrees and acknowledges that Dealer is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties (A) that this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555 and 560 of the
Bankruptcy Code.

(e) It is the intent of the parties that, in respect of Counterparty, (a) the
Transaction shall constitute a “qualified financial contract” within the meaning
of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a Non-defaulting Party’s rights
under Sections 5 and 6 of the Agreement constitute rights of the kind referred
to in 12 U.S.C. Section 1821(e)(8)(A).

9. Miscellaneous:

(a) Alternative Calculations and Dealer Payment on Early Termination and on
Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence

 

14



--------------------------------------------------------------------------------

of an Extraordinary Event (except, in the case of clause (a) and/or (b) above,
as applicable, as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to all holders of Shares consists solely
of cash, (ii) a Merger Event or Tender Offer that is within Counterparty’s
control, or (iii) an Event of Default in which Counterparty is the Defaulting
Party or a Termination Event in which Counterparty is the Affected Party other
than an Event of Default of the type described in Section 5(a)(iii), (v), (vi),
(vii) or (viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Counterparty’s control), and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Dealer shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (x) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (y) Counterparty remakes the representation set
forth in Section 8(a)(i) as of the date of such election and (z) Dealer agrees,
in its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date or dates as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. Share Termination Delivery   
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in good faith by commercially reasonable means and notified by
the Calculation Agent to Dealer at the time of notification of the Payment
Obligation. Share Termination Delivery Unit:    In the case of a Termination
Event, Event of Default, Delisting or Additional Disruption Event, one Share or,
in the case of an Insolvency, Nationalization or Merger Event, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as applicable. If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash. Failure to Deliver:    Applicable Other
applicable provisions:    If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

 

15



--------------------------------------------------------------------------------

(b) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default of the type described in Section 5(a)(ii) or 5(a)(iv)
of the Agreement) and, as a result, Counterparty owes to Dealer an amount
pursuant to Section 6 of the Agreement, or (ii) Counterparty owes to Dealer an
amount pursuant to Article 12 of the Equity Definitions (including, for the
avoidance of doubt, any amount payable in connection with an Extraordinary
Event), such amount shall be deemed to be zero.

(c) Additional Termination Events. The occurrence of (i) an “Event of Default”
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 7.01 of the Indenture, or (ii) an Amendment Event shall be
an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. For the avoidance of doubt, the relevant Early
Termination Amount in respect of an Amendment Event shall be calculated without
giving effect to the related amendment, modification, supplement or waiver.

“Amendment Event” means that Counterparty, without the prior consent of Dealer,
amends, modifies, supplements, waives or obtains a waiver in respect of (i) any
term of the Indenture or the Convertible Securities governing the principal
amount, coupon, maturity, repurchase obligation of Counterparty or redemption
right of Counterparty (if any) or any term relating to conversion of the
Convertible Securities (including changes to the conversion rate, conversion
rate adjustment provisions, conversion settlement dates, conversion conditions
or settlement upon conversion), in each case regardless of whether consent of
the holders of Convertible Securities is required, or (ii) any term that would
require consent of the holders of not less than 100% of the principal amount of
the Convertible Securities to amend.

In addition, notwithstanding anything to the contrary in this Confirmation, it
shall constitute an Additional Termination Event as provided in this paragraph
if Counterparty shall deliver to Dealer, within the applicable time period set
forth opposite “Notice of Exercise” in Section 2 of this Confirmation, a notice
(a “Make Whole Notice”) (i) containing the information required in a Notice of
Exercise (assuming, for this purpose, that the relevant conversion were not an
Excluded Conversion) and (ii) stating that a conversion of Convertible
Securities has occurred as to which “Additional Shares” would be added to the
“Conversion Rate” pursuant to Section 4.04 of the Indenture in connection with a
“Make-Whole Fundamental Change”. Upon receipt of any such Make-Whole Notice,
Dealer shall promptly designate an Exchange Business Day following such
Additional Termination Event (which Exchange Business Day shall in no event be
earlier than the related settlement date for such Convertible Securities) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Make-Whole Conversion Options”) equal
to the lesser of (A) the number of such Options specified in such Notice of
Exercise and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Make-Whole Conversion Options. Any payment hereunder
with respect to such termination (the “Make-Whole Unwind Payment”) shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Make-Whole
Conversion Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction; provided that the amount of cash
payable in respect of such early termination by Dealer to Counterparty shall not
be greater than the product of (x) the Applicable Percentage and (y) the excess
of (I) (1) the number of Make-Whole Conversion Options, multiplied by (2) the
Conversion Rate (after taking into account any applicable adjustments to the
Conversion Rate pursuant to Section 4.04 of the Indenture), multiplied by (3) a
price per Share as of the date on which such cash is required to be delivered
pursuant to this paragraph, determined by the Calculation Agent in good faith
and in a commercially reasonable manner over (II) USD1,000 per Convertible
Security.

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”) acquired by
Dealer for the purpose of hedging its obligations pursuant to the Transaction
cannot be freely sold in the public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of

 

16



--------------------------------------------------------------------------------

such Hedge Shares and (A) enter into an agreement, in form and substance
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered offering, (B) provide accountant’s “comfort” letters in
customary form for registered offerings of equity securities of similar size,
(C) provide disclosure opinions of nationally recognized outside counsel to
Counterparty reasonably acceptable to Dealer, (D) provide other customary
opinions, certificates and closing documents customary in form for registered
offerings of equity securities of similar size and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 9(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar
size, in form and substance satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to account for any commercially reasonable
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the Daily VWAP on such Exchange Business Days, and in the amounts,
requested by Dealer.

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least 10 Scheduled Trading Days prior to (i) effecting any repurchase of Shares
or (ii) consummating or otherwise executing or engaging in any transaction or
event (a “Conversion Rate Adjustment Event”) that would lead to an increase in
the Conversion Rate (as such term is defined in the Indenture), in each case
give Dealer a written notice of such repurchase or Conversion Rate Adjustment
Event (a “Repurchase Notice”) if, following such repurchase or Conversion Rate
Adjustment Event, the Notice Percentage as determined on the date of such
Repurchase Notice will be greater by 0.5% than the Notice Percentage included in
the immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof
(calculated as if any Other Call Option Transaction had been entered into as of
such date)). The “Notice Percentage” as of any day is the fraction, expressed as
a percentage, the numerator of which is sum of (x) the Number of Shares and
(y) the number of Shares underlying any other call option transaction (an “Other
Call Option Transaction”) between Dealer as seller and Counterparty as buyer,
and the denominator of which is the number of Shares outstanding on such day. In
the event that Counterparty fails to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this Section 9(e), then Counterparty
agrees to indemnify and hold harmless Dealer, its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer or Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer,
(iii) the transferee being a “United States person” (as defined in the Internal
Revenue Code of 1986, as amended), (iv) that, in Dealer’s reasonable
determination, Dealer will not

 

17



--------------------------------------------------------------------------------

be required, as a result of such transfer, to pay the transferee an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that Dealer
would have been required to pay to Counterparty in the absence of such transfer,
(v) that, in Dealer’s reasonable determination, no Event of Default, Potential
Event of Default or Termination Event will occur as a result of such transfer
and (vi) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase and Conversion Rate
Adjustment Notices” above. In addition, Dealer may transfer or assign without
any consent of Counterparty its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its affiliates whose obligations
hereunder will be guaranteed pursuant to the terms of the Credit Support
Document; provided that (i) such affiliate’s creditworthiness is not materially
weaker than the Dealer’s creditworthiness as reasonably determined at the time
of such transfer, the Dealer is transferring all or substantially all of its
assets and liabilities to such affiliate, or the Credit Support Provider’s
credit rating from S&P or Moody’s is the same as or higher than the Credit
Support Provider’s credit rating as of the date of this Confirmation, (ii) in
Counterparty’s reasonable determination, Counterparty will not be required, as a
result of such transfer or assignment, to pay the transferee or assignee an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Counterparty would have been required to pay to Dealer in the absence
of such transfer or assignment and (iii) the Transaction is at the time of such
transfer the legal, valid and binding obligation of such affiliate. In the event
of any such transfer or assignment, for the avoidance of doubt, Sections 3(e),
3(f), 4(a)(i) and 4(a)(iii) of the Agreement shall continue to apply, and the
identity of the transferee or assignee shall be entered on the books and records
maintained by each party or its respective agents. At any time at which any
Excess Ownership Position exists, if Dealer, in its discretion, is unable to
effect a transfer or assignment to a third party in accordance with the
requirements set forth above after using its commercially reasonable efforts on
pricing terms and within a time period reasonably acceptable to Dealer such that
an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 9(a)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of an Additional Termination Event under a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Counterparty were
the sole Affected Party with respect to such Additional Termination Event and
(iii) the Terminated Portion of the Transaction shall be the only Terminated
Transaction. “Excess Ownership Position” means any of the following: (i) the
Equity Percentage exceeds 9.0%, (ii) the Option Equity Percentage exceeds 14.5%,
(iii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
13% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iv) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group under any federal, state or local laws, regulations or regulatory
orders applicable to ownership of Shares (“Applicable Laws”) or under the
constitutive documents of Counterparty or any contract or agreement applicable
to ownership of Shares to which Counterparty is a party (Dealer, Dealer Group or
any such person, a “Dealer Person”), as the case may be, owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person under Applicable Laws and with respect
to which such requirements have not been met or the relevant approval has not
been received or that would give rise to any consequences under the constitutive
documents of Counterparty or any contract or agreement to which Counterparty is
a party, as reasonably determined by Dealer, in each case minus (y) 1% of the
number of Shares outstanding on the date of determination. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or of any
“group” (within the meaning of Section 13) of which Dealer is or may be deemed
to be a part (Dealer and any such affiliates, persons and groups, collectively,
“Dealer Group”), beneficially owns (within the meaning of Section 13 of the
Exchange Act), without duplication, on such day and (B) the denominator of which
is the number of Shares outstanding on such day. The “Option Equity Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the sum of (1) the Number of Shares and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding.

 

18



--------------------------------------------------------------------------------

(g) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related Observation Period) or
delivery times and how it will allocate the Shares it is required to deliver
under “Delivery Obligation” (above) among the Staggered Settlement Dates or
delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation) if Dealer determines, based
on advice of counsel, that such extension is reasonably necessary or appropriate
to preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock loan market or any other relevant market.

(i) No Set-off. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

(j) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders or Counterparty
in the event of Counterparty’s bankruptcy. For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy.

(k) No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, the Equity Definitions or any other agreement between the parties to
the contrary, the obligations of Counterparty under the Transaction are not
secured by any collateral.

(l) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(m) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent.

(n) Agreements and Acknowledgments Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Counterparty
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Daily VWAP; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Daily VWAP, each in a
manner that may be adverse to Counterparty.

(o) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

19



--------------------------------------------------------------------------------

(p) Certain Tax Considerations.

(i) Dealer makes the following representations to Counterparty: (A) it is a
“foreign person” (as that term is used in Section 1.6041-4(a)(4) of the U.S.
Treasury Regulations), and (B) payments received by it or to be received by it
in connection with this Confirmation are not effectively connected with its
conduct of a trade or business in the United States. Dealer agrees to complete,
accurately and in a manner reasonably satisfactory to Counterparty, to execute
and to deliver to Counterparty a valid U.S. Internal Revenue Service Form W-8BEN
or Form W-8BEN-E (or any successor form) and any required attachments thereto
(x) upon execution of this Confirmation and thereafter prior to the date on
which such form becomes invalid, (y) promptly upon reasonable demand by
Counterparty and (z) promptly upon learning that any Form W-8BEN or Form
W-8BEN-E (or any successor thereto) previously provided by Dealer has become
obsolete, invalid or incorrect; provided, however, that in all cases (x),
(y) and (z), Dealer shall not be required to provide Form W-8BEN-E prior to
January 1, 2015.

(ii) Dealer makes the following representation to Counterparty: it is a “dealer”
within the meaning of Section 1.1001-4(b)(1) of the United States Treasury
Regulations.

(iii) Counterparty makes the following representation to Dealer: it is a
corporation established under the laws of the State of Delaware and is a “United
States person” (as that term is defined in Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended). Counterparty agrees to complete, accurately
and in a manner reasonably satisfactory to Dealer, to execute and to deliver to
Dealer a valid U.S. Internal Revenue Service Form W-9 (or any successor form)
and any required attachments thereto (A) upon execution of this Confirmation and
thereafter prior to the date on which such form becomes invalid, (B) promptly
upon reasonable demand by Dealer and (C) promptly upon learning that any Form
W-9 (or any successor thereto) previously provided by Counterparty has become
obsolete, invalid or incorrect.

(q) Foreign Account Tax Compliance Act. The parties agree that the definitions
and provisions contained in the Attachment to the ISDA 2012 FATCA Protocol as
published by ISDA on August 15, 2012, are incorporated into and apply to the
Agreement as if set forth in full herein.

(r) Early Unwind. In the event that the sale by Counterparty of the Initial
Securities (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers pursuant to the Purchase Agreement for any reason by the
close of business in New York on August 15, 2014 (or such later date as agreed
upon by the parties, which in no event shall be later than August 27, 2014)
(August 15, 2014 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and the Transaction and all of the respective rights and obligations
of Dealer and Counterparty thereunder shall be cancelled and terminated.
Following such termination, cancellation and payment, subject to the preceding
sentence, each party shall be released and discharged by the other party from
and agrees not to make any claim against the other party with respect to any
obligations or liabilities of either party arising out of and to be performed in
connection with the Transaction either prior to or after the Early Unwind Date.

(s) Transaction Reporting – Consent for Disclosure of Information.
Notwithstanding anything to the contrary in this Confirmation or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):

 

  (i) to the extent required by, or required in order to comply with, any
applicable law, rule or regulation which mandates Disclosure of transaction and
similar information or to the extent required by, or required in order to comply
with, any order, request or directive regarding Disclosure of transaction and
similar information issued by any relevant authority or body or agency having
competent jurisdiction over a party hereto (“Reporting Requirements”); or

 

  (ii) to and between the other party’s head office, branches or affiliates; or
to any trade data repository or any systems or services operated by any trade
repository or Market, in each case, in connection with such Reporting
Requirements.

 

20



--------------------------------------------------------------------------------

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of the Transaction. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.

EMIR Portfolio Reconciliation and Dispute Resolution:

Subject to the below, the parties hereby agree that the provisions set out in
Part I and III of the Attachment to the ISDA 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol as published by ISDA on 19 July 2013
shall be incorporated by reference to this Confirmation, mutatis mutandis, as
though such provisions and definitions were set out in full herein, with any
such conforming changes as are necessary to deal with what would otherwise be
inappropriate or incorrect cross-references:

 

  (iii) References therein to:

 

  (A) the “Adherence Letter” shall be deemed to be references to this
Confirmation;

 

  (B) the “Implementation Date” shall be deemed to be references to the date of
this Agreement;

 

  (C) the “Protocol Covered Agreement” shall be deemed to be this Confirmation;
and

 

  (D) the “Protocol” shall be deleted

 

  (iv) For the purposes of the foregoing:

 

  (A) Portfolio reconciliation process status:

Dealer shall be a Portfolio Data Sending Entity

Counterparty shall be a Portfolio Data Receiving Entity

 

  (B) Local Business Days:

Dealer specifies the following places for the purpose of the definition of Local
Business Day as it applies to it: London, New York

Counterparty specifies the following place(s) for the purposes of the definition
of Local Business Day as it applies to it: Cambridge, MA

 

  (C) Contact details for Dispute Notices, Portfolio Data, and discrepancy
notices:

Notices to Dealer:

The following items may be delivered to Dealer at the contact details shown
below:

Portfolio Data, Notice of a discrepancy or Dispute Notice:

Jefferies LLC

 

21



--------------------------------------------------------------------------------

520 Madison Avenue

New York, NY 1022

Attn: Equity Derivatives Middle Office

E-mail: Eqderiv_mo@jefferies.com

And

Jefferies International Limited

Vintners Place

68 Upper Thames Street

London

EC4V 3BJ

Attn: Equity Derivatives Middle Office

E-mail: JILeqderiv_mo@jefferies.com

Notices to Counterparty:

The following items may be delivered to Counterparty at the contact details
shown below:

Portfolio Data, Notice of a discrepancy or Dispute Notice:

Aegerion Pharmaceuticals, Inc.

101 Main Street, Suite 1850

Cambridge, MA 02142

Attn: Chief Financial Officer

E-mail: mfitzpatrick@aegerion.com

 

  (D) Use of a third-party service provider:

(I) Dealer may appoint a third party as its agent and/or third party service
provider for the purposes of performing all or part of the actions required by
the Portfolio Reconciliation Risk Mitigation Techniques; and

(II) Counterparty may appoint a third party as its agent and/or third party
service provider for the purposes of performing all or part of the actions
required by the Portfolio Reconciliation Risk Mitigation Techniques.

Notwithstanding anything to the contrary as set out herein, the provisions of
this section “EMIR Portfolio Reconciliation and Dispute Resolution” shall
survive the termination of the Transaction. No amendment to or termination of
this section shall be effective unless such amendment or termination is made in
writing between the parties and specifically refers to this section “EMIR
Portfolio Reconciliation and Dispute Resolution”.

(t) EMIR Classification and NFC Representation: The section entitled “NFC
Representation” as set out in the Attachment to the ISDA 2013 EMIR NFC
Representation Protocol as published by the International Swaps and Derivatives
Association on 8 March 2013 (the “EMIR Classification Protocol”) shall be
incorporated by reference to this Confirmation but with the following
amendments:

 

  (i) References to a party adhering, a party’s adherence or a party having
adhered to the EMIR Classification Protocol as a “party making the NFC
Representation” will be construed as Counterparty executing this Confirmation
while making the statement that it is a party which is making the NFC
Representation.

References to “party which is a NFC+ Party making the NFC Representation” shall
not be applicable to this Confirmation.

 

22



--------------------------------------------------------------------------------

  (ii) Dealer confirms that it is a party that does not make the NFC
Representation.

 

     Counterparty confirms that it is a party making the NFC Representation.

 

  (iii) Unless otherwise specified by the relevant party, for the purposes of
the definition of “effectively delivered”:

 

     Dealer’s address details to which any Clearing Status Notice, Non-Clearing
Status Notice, NFC+ Representation Notice, NFC Representation Notice or
Non-representation Notice should be delivered are: Eqderiv_mo@jefferies.com and
london_legal@jefferies.com.

 

  (iv) Counterparty’s address details to which any Clearing Status Notice,
Non-Clearing Status Notice, NFC+ Representation Notice, NFC Representation
Notice or Non-representation Notice should be delivered are: Aegerion
Pharmaceuticals, Inc., 101 Main Street, Suite 1850, Cambridge, MA 02142, Attn:
Chief Financial Officer, E-mail: mfitzpatrick@aegerion.com.

 

  (v) The definition of:

 

  (A) “Adherence Letter” is deleted;

 

  (B) “effectively delivered” is amended by replacing the words “the Adherence
Letter” with the words “this Confirmation”; and

 

  (vi) “Protocol” is deleted.

(u) Severability; Illegality. Notwithstanding anything to the contrary in the
Agreement, if compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.

(v) Waiver of Jury Trial. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(w) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

23



--------------------------------------------------------------------------------

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation. Originals shall be provided for your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

JEFFERIES INTERNATIONAL LIMITED

 

By:  

/s/ Daryl McDonald

  Name: Daryl McDonald   Title: COO Equities EMEA By:  

/s/ Z. Ramdarshamn

  Name: Z. Ramdarshan   Title: MD

JEFFERIES LLC

as agent in accordance with the agency provisions on page 1 and Section 9(m) of
this Confirmation

 

By:  

/s/ Kerim Tuna

Name:   Kerim Tuna Title:   Managing Director



--------------------------------------------------------------------------------

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

AEGERION PHARMACEUTICALS, INC.

 

By:  

/s/ Mark J. Fitzpatrick

  Name: Mark J. Fitzpatrick   Title: CFO